DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 4/5/21.  Claims 1-3,5-15,17-19 and 21-23 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The 35 USC 112 rejection of claim 21 has been withdrawn in response to applicant’s amendments that overcome the rejection.
Response to Arguments
 	Applicant's arguments filed 4/5/2021 with respect to claims rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection. 
Claim Objections
 	Claim 22 is objected to because of the following informalities:  Claim 22 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3,8-10, 12-14, 15, 17-19 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Brutman et al.(US Patent Application Publication 2008/0263509 A1, hereinafter “Brutman”)
	
 	As to claim 1, Brutman teaches a method, comprising: 
 	determining a user experience design for a first user interface of a of a first platform of a plurality of different platforms(Brutman par [0018] teaches applications are designed and implemented to be used as part of productivity suite, document control system or others), the user experience design comprising at least display attributes of the first user interface and behavioral elements of the first user interface; generating a pattern based at least in part on the user experience design, the pattern comprising a hierarchy of sub-elements for configuring specific aspects of the display attributes of the first user interface and behavioral elements of the first user interface; (Brutman par [0028] teaches the developer develops and provides a generic content definition component that enables a user defining an application pattern to define the generic content that is required for all applications related to this pattern. Brutman par [0029] teaches the developers develops and provides a generic user interface definition component. The user interface preferably comprises controls, appearance and general arrangement where additional control will appear. The user interface is targeted at using an associated user interface environment such as Microsoft Office (user interface environment is being interpreted as first platform))
receiving a request to design a second user interface for a second platform of a plurality of different platforms, the first platform being different from the second platform; and generating the second user interface for the second platform based at least in part on the generated pattern, the second user interface complying with the display attributes of the first user interface and behavioral elements of the first user interface. (Brutman par [0033]-[0034] teaches developer receives a generic pattern, provides a specific context and content definition component. Brutman par [0047] teaches generic content, as well as custom content can be context related. Contextual data or content may comprise contents which take into account the specific computational environment (claimed invention the second platform))
 	Brutman fails to expressly teach the first platform being different from the second platform
 	However, it is obvious to one of ordinary skill in the art to try to have the first platform being different from the second platform to enable uniform the look and feel and behavior of applications. (Brutman par [0018])

 	As to claim 2, Brutman teaches the method of claim 1, wherein the user experience design further comprises a plurality of functional elements corresponding to the first user interface.( Brutman par [0029] teaches the developers develops and provides a generic user interface definition component. The user interface preferably comprises controls, appearance and general arrangement where additional control will appear) 	As to claim 3, Brutman teaches the method of claim 2, wherein the plurality of functional elements comprise user actions that can be performed via the first user interface.(Brutman par [0029] teaches the developers develops and provides a generic user interface definition component. The user interface preferably comprises controls, appearance and general arrangement where additional control will appear) 	 	 	As to claim 8, Brutman teaches the method of claim 3, further comprising enabling event handlers for the pattern to be defined by a consumer that provided the request to design the second user interface. (Brutman par [0027] teaches developer develops and provides connectors to the enterprise system from which data is to be taken) 	As to claim 9, Brutman teaches the method of claim 3, further comprising: deploying the second user interface; and generating a cached version of the pattern based at least in part on a pattern usage document that defines the pattern. (Brutman par [0033] teaches the developer develops and provides a specific context definition component that is designed to receive a generic pattern and to enable a user of the component to associate specific contexts with the application pattern)  	As to claim 10, Brutman teaches the method of claim 9, further comprising: receiving a request to update the pattern; providing the pattern usage document; receiving a revised pattern usage document; and redeploying the second user interface based at least in part on the revised pattern. (Brutman par [0029] teaches the generic user interface definition component enables a user defining an application pattern to define the generic user interface)  

Claims 12- 14 merely recite a system to perform the method of claims 1-3 respectively. Accordingly, Brutman teaches teach every limitation of claims 12-14 as indicates in the above rejection of claims 1-3 respectively.

	As to claim 15, Brutman teaches the system of claim 14, wherein the user actions comprise at least one of finding a record, duplicating a record, drilling down into a record, or rotating a device configured to display the first user interface.(Brutman par [0025] teaches leave button details 209)

Claims 17 -19 merely recite a computer readable medium storing computer code that when execute by a processor cause the processor to perform the method of claims 1-3 respectively. Accordingly, Brutman teaches teach every limitation of claims 17-19 as indicates in the above rejection of claims 1-3 respectively.

As to claim 21, Brutman teaches the method of claim 1, further comprising surfacing the second user interface in accordance with a particular adapter that corresponds to a type of an application that implements the second user interface. (Brutman par [0025] teaches the user interface is designed to be activated via a standard e-mail mechanism)

 	As to claim 22, Brutman teaches the method of claim 1, wherein the pattern further comprises a pluggable adapter mechanism for configuring specific aspects of the display attributes of the first user interface and behavioral elements of the first user interface for the second platform of the plurality of platforms. (Brutman par [0027] teaches developer develops and provides connectors to the enterprise system from which data is to be taken)
 	
3. 	Claims 5-7 are rejected under 35 U.S.C. 103 as being Brutman and further in view of Mall et al.(US Patent Application Publication 2015/0040104 A1, hereinafter “Mall”)

As to claim 5, Brutman teaches the method of claim 3, but fails to teach wherein the pattern is configured as a carrier component that is embedded into the first user interfaces or the second user interface during a design phase. 
 However, Mall teaches wherein the pattern is configured as a carrier component that is embedded into the first user interfaces or the second user interface during a design phase. (Mall par [0069] teaches provisioning an update to mobile application by uploading the created application to an app store)
 Brutman and Mall are analogous art directed toward development of user interfaces and both teachings operate the same as separately as in combination. As to claim 6, Brutman and Mall teach the method of claim 5, further comprising replacing the carrier component with the pattern at runtime or at a second time, wherein the second time is based at least in part on a technology stack associated with the second user interface.(Mall par [0075] teaches updating one or more configuration files within mobile platform client libraries by updating a mobile platform server that can deploy the updates to these mobile platform clients) 	As to claim 7, Brutman and Mall teach the method of claim 5, wherein the carrier component is configured by a pattern usage document.(Mall par [0069] teaches one or more configuration files)
3. 	Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Brutman and further in view of Narayanaswami et al.(US Patent Application Publication 2008/0045172 A1, hereinafter “Narayanaswami”)
 	As to claim 11, Brutman teaches the method of claim 10 but fail to teach wherein the pattern usage document is provided within a customization sandbox. 
 	However, Narayanaswami teaches a customization sandbox. (Narayanaswami par [0026] teaches establishing new execution sandboxes, which are runtime environments with customized, service specific access rights, and porting underlying APIs to run these segments) 
 	Brutman and Narayanaswami are analogous art directed toward development of user interfaces and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Brutman,   and Narayanaswami according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide a runtime environment that can host and run the downloaded code in a secure manner. (Narayanaswami par [0016])

3. 	Claim 23  is rejected under 35 U.S.C. 103 as being unpatentable over Brutman and further in view of Wolter.(US Patent 7,623,888 B1, hereinafter “Wolter”)
 	As to claim 23, Brutman teaches the method of claim 1 but fails to teach wherein the pattern further comprises a standardized ranking mechanism for configuring specific aspects of the display attributes of the first user interface and behavioral elements of the first user interface.
wherein the pattern further comprises a standardized ranking mechanism for configuring specific aspects of the display attributes of the first user interface and behavioral elements of the first user interface.(Wolter col 6, lines 3-12 teaches rank ordered listing will uniquely prioritize each listed user interface element)
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Brutman and Wolter to achieve the claimed invention. One would have been motivated to make such combination to ensure important display elements are presented and readily accessible to a user. (Wolter col 3, lines 49-53)
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/HIEN L DUONG/Primary Examiner, Art Unit 2175